t c memo united_states tax_court harry j sullivan petitioner v commissioner of internal revenue respondent docket no filed date harry j sullivan pro_se anita a gill for respondent memorandum findings_of_fact and opinion dean special_trial_judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and an addition_to_tax of dollar_figure under sec_6651 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined that petitioner failed to substantiate that certain deductions were ordinary and necessary expenses_incurred while carrying_on_a_trade_or_business we must decide whether petitioner is entitled to deduct on schedule c profit or loss from business car and truck expenses and amounts deducted as wages paid for casual labor in excess of those allowed by respondent is liable for self-employment_tax and failed to file timely his federal_income_tax return without reasonable_cause the stipulated facts and exhibits are incorporated herein by reference at the time the petition in this case was filed petitioner resided in marietta ohio findings_of_fact petitioner filed his form_1040 u s individual_income_tax_return on date petitioner was self-employed in as a subcontractor he performed work on windows patios patio doors siding and other cosmetic work on houses petitioner drove a pickup truck with an 8-foot bed that he used to carry various pieces of equipment used in his business his work required him to carry pump-jacks for scaffolding he used on homes a porta-brake for metal bending ladder jacks roof brackets a 10-inch portable saw and a table saw during petitioner drove from his home to job sites located in west virginia pennsylvania maryland and ohio - - petitioner obtained his jobs through contractors he had met over the years and with whom he maintained contact periodically they called him when jobs became available it was not practical for petitioner to have a checking account in each of the states in which he worked even if he had such accounts the casual labor hired by petitioner usually insisted on payment in cash petitioner kept no record of the persons he employed during the year but he deducted on schedule c wage expenses of dollar_figure of which respondent disallowed dollar_figure although petitioner did not keep contemporaneous business records he did attempt to reconstruct his truck mileage entitled approx work mileage the reconstructed record consists of handwritten sheets with dates locations and trip distances petitioner deducted dollar_figure as car and truck expenses on his schedule c his reconstructed mileage total for the year is big_number miles petitioner reported a net profit from business of dollar_figure on his schedule c for the tax_return reports total taxable_income for the year of so opinion substantiation of schedule c expenses petitioner must show that the amounts claimed are deductible business_expenses rule a 292_us_435 hradesky v commissioner q4e- t c affd per curiam 540_f2d_821 5th cir taxpayers are required to maintain records that are sufficient to enable the commissioner to determine the correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs failure to prove the exact amount of an otherwise deductible item may not always be fatal because generally unless precluded by sec_274 we may estimate the amount of such an expense and allow the deduction to that extent 255_f2d_128 10th cir affg 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however there must be some basis upon which an estimate may be made 85_tc_731 without such a basis an allowance would amount to unguided largesse 245_f2d_559 5th cir sec_274 provides however that no deduction shall be allowed with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or sufficient evidence to corroborate the taxpayer's own testimony the amount of the expenditure or use based on the ‘petitioner has made no argument that the burden_of_proof shifting provisions of sec_7491 apply to this case nor has he offered any evidence that he has complied with the reguirements of sec_7491 a - - appropriate measure mileage may be used in the case of automobiles the time and place of the expenditure or use the business_purpose of the expenditure or use and the business relationship to the taxpayer of each expenditure or use listed_property includes any passenger_automobile and any other_property used as a means of transportation sec_280f d a and generally a passenger_automobile is any 4-wheeled vehicle made for use on public roads weighing less than big_number pounds sec_280f a property used as a means of transportation includes trucks and any other vehicle for transporting persons or goods sec_1_280f-6t b temporary income_tax regs fed reg date because petitioner's pickup truck falls within the definition of listed_property expenses for its use must meet the substantiation requirements of sec_274 to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not reguired but corroborative evidence sec_1_274-5t temporary income_tax regs fed reg date specifically includes pickup trucks and vans within the substantiation requirements of sec_274 d unless it has been modified to exclude more than de_minimis personal_use petitioner made no such showing - - to support a taxpayer’s reconstruction of the elements of expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date the court finds that petitioner has not met the adequate_records requirements of sec_274 and is unable to establish each element of his expenditure or use of the truck see sec_1_274-5t temporary income_tax regs fed reg date petitioner gave no oral or written evidence of the names or number of his employees for the year or how much he paid each of them the court therefore finds that there is no basis upon which an estimate may be made of his wage expenses for casual labor without such a basis an allowance would amount to unguided largesse see williams v united_states supra self-employment_tax from the evidence in the record the court concludes that petitioner is liable for the self-employment_tax under sec_1401 on his schedule c earnings failure_to_file timely when asked why his tax_return was filed late for petitioner forthrightly replied the fact of the matter is i was negligent because petitioner has conceded that his tax - return was not timely filed and that the failure_to_file was without reasonable_cause we hold that he is liable for the addition_to_tax under sec_6651 to reflect the foregoing decision will be entered for respondent
